DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 11-01-2021. The changes and remarks disclosed therein have been considered.

Claim(s) 1 and 6 has/have been amended, and claim(s) 1-10 remain(s) pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has not persuasively pointed out where the amended claim of 07/14/2021 is supported, nor does there appear to be a written description of the claim limitation “a column word line elongated along the column direction” in the application as filed. The arguments made in the office action 08/04/2021 still stand.
persuasively pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation “a plurality of row word lines elongated along the row direction; a column word line elongated along the column direction different from the row direction along where the plurality word lines and the plurality row word lines are elongated” in the application as filed.
The applicant elected without traverse in the remarks of 03/18/2019 Species 1, Fig 7. The language “a plurality of row word lines” further limits Species 1 to that of the narrowing depiction of the invention in Fig. 15, where the row word line depicted is elongated in two directions, one of which is parallel with that of the direction that the column word line is elongated. This is contrary to the newly amended claim language “the column direction different from the row direction along where the plurality word lines and the plurality row word lines are elongated”.
As argued previously in the Office Action of 08/04/2021, and pointed out by the Patent Trial and Appeal Board (“Board”), the applicant did not have support for their various claimed lines being oriented vertically, horizontally, or perpendicularly (see Decision on Appeal mailed June 10, 2021, page 7). Figures 6, 7, and 15 are schematics of memory circuits, and not actual physical layouts of the memory circuits, and relying on the schematics as disclosures of a row direction and a column direction is not sufficient to claim a physical layout of a memory device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogl, US 6982902 B2, in view of Kyung, US 20160260477 A1.

As to claim 1 and 6, applicant appears to have amended the claims dated 07/04/2021 so as to have “first direction” read as “row direction” and “second direction” read as “column direction”, along with narrowing the scope of the claim by removing language drawn to spatial relations between the “first direction” and “second direction” and other claimed limitations. Relabeling a limitation does not change the scope of the limitation, and amending “row” and “column” to a direction does not give the limitation sustainably more patentable weight with regards to the incident claims, thus the amended claims of 07/14/2021 have already been rejection in the action of 01/08/2021 using Gogl in view of Kyung.
	The claims dated 11/01/2021 have added the language (emphasis added) “a plurality of row word lines elongated along the row direction; a column word line elongated along the column direction different from the row direction along where the plurality word lines and the plurality row word lines are elongated”. Kyung is relied upon to teach the column word line, and images below as well as the arguments in the office action of 01/08/2021, make obvious the amended language.




    PNG
    media_image1.png
    369
    576
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    635
    870
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    1251
    605
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1003
    291
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    432
    610
    media_image5.png
    Greyscale


Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. 

The arguments to overcome the 112 rejection are not persuasive. The disclosure depicts schematics with directions contradictory to the claimed row and column directions. The written description fails to disclose row and column directions as amended in the claims. 

With regards to response to the 103 rejection, the rejection applies of Kyung’s column word line teaching to Golg’s device. The disclosure does not adequately describe the parallel, non-parallel nature of the row and column lines, the combination of Golg in view of Kyung reads on the claims sufficiently, and the combination would be obvious to one of ordinary skill in the art. Controlling the access of memory cells though a hierarchy of transistors with particular line orientations is well known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 11/20/2021